DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Feb. 16, 2021, the applicants have canceled claims 17 and 18 and furthermore, have amended claims 1 and 19.
3. Claims 1, 4-9, 13, 15-16, 19, 26-29 and 33-35 are pending in the application.

                                 EXAMINER’S       COMMENT
4. Claims 1, 4-9, 13, 15-16, 19, 26-29 and 33-35, renumbered as claims 1-18, are allowed since the applicants have amended claims to overcome Improper Markush Group rejection.

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625